Exhibit 10.2

 

FOREST OIL CORPORATION

 

TIME-BASED CASH AWARD AGREEMENT

 

[                                  , 20    ]

 

To:

 

Forest Oil Corporation, a New York corporation (the “Company”), is pleased to
grant you an award with respect to cash-based incentive compensation (the
“Award”). This Award is not granted under, and shall not be subject to the terms
of, the Forest Oil Corporation 2007 Stock Incentive Plan. The Award is subject
to your acceptance of and agreement to all the applicable terms, conditions and
restrictions described in this Time-Based Cash Award Agreement (this
“Agreement”).

 

This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Award. By accepting this Agreement, you agree to be bound by
all of the terms hereof.

 

For all purposes of this Agreement, you will be considered to have terminated
from employment with the Company when you incur a “separation from service”
within the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance thereunder.

 

1.                                      Payments.   This Award entitles you to
cash payments from the Company on (or within five business days after) the
Time-Based Cash Award Payment Dates in an amount equal to the applicable
Time-Based Cash Award Payment Amount. In the event your employment with the
Company, or its successor following a “Change of Control,” terminates prior to
the occurrence of a Time-Based Cash Award Payment Date for any reason other than
death, Disability, or Involuntary Termination, then this Agreement shall
terminate and you shall not have any further rights with respect to this Award.

 

2.                                      Nontransferability of Award.   The Award
may not be sold, transferred, pledged, assigned, encumbered or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Following your death, any cash payable in respect of an Award will
be paid, at the time specified in Section 1, to your beneficiary in accordance
with, and subject to, the terms and conditions hereof.

 

3.                                      Beneficiary Designation.   You may from
time to time name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom shall be paid under this Agreement
following your death any cash payable hereunder in respect of your Award at the
time specified in Section 1. Each designation will revoke all prior
designations, shall be in a form prescribed by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”), and will be
effective only when filed in writing with the Committee during your lifetime. In
the absence of any such effective designation, cash payable in

 

--------------------------------------------------------------------------------


 

connection with your death shall be paid to your surviving spouse, if any, or
otherwise to your estate.

 

4.                                      Effect of Settlement.   Upon full
payment with respect to the Award in accordance with any applicable provision of
this Agreement, all of your rights relating to such Award shall be cancelled and
terminated.

 

5.                                      Furnish Information.   You agree to
furnish to the Company all information requested by the Company to enable it to
comply with any reporting or other requirements imposed upon the Company by or
under any applicable statute or regulation.

 

6.                                      Remedies.   The parties to this
Agreement shall be entitled to recover from each other reasonable attorneys’
fees incurred in connection with the enforcement of the terms and provisions of
this Agreement whether by an action to enforce specific performance or for
damages for its breach or otherwise.

 

7.                                      Information Confidential.   As partial
consideration for the granting of the Award hereunder, you hereby agree with the
Company that you will keep confidential all information and knowledge, except
that which has been disclosed in any public filings required by law, that you
have relating to the terms and conditions of this Agreement; provided, however,
that such information may be disclosed as required by law and may be given in
confidence to your spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.

 

8.                                      Withholding of Taxes.   The Company
shall deduct and withhold, or cause to be withheld, from your payment(s) made
under this Agreement, or from any other payment to you, an amount necessary to
satisfy any and all tax withholding obligations arising under applicable local,
state, federal, or foreign laws associated with such payment.  The Company may
take any other action as may in its opinion be necessary to satisfy all
obligations for the payment and withholding of such taxes.

 

9.                                      Right of the Company and Affiliates to
Terminate Your Employment.   Nothing contained in this Agreement shall confer
upon you the right to continue in the employ of the Company or any Affiliate, or
interfere in any way with the rights of the Company or any Affiliate to
terminate your employment at any time.

 

10.                               No Liability for Good Faith Determinations.  
Neither the Company nor the members of the Board and the Committee shall be
liable for any act, omission or determination taken or made in good faith with
respect to this Agreement or the Award granted hereunder.

 

11.                               Company Records.   Records of the Company or
its Affiliates regarding your period of employment, termination of employment
and the reason therefore, leaves of absence, re-employment, and other matters
shall be conclusive for all purposes hereunder, unless determined by the Company
to be incorrect.

 

2

--------------------------------------------------------------------------------


 

12.                               Severability.   If any provision of this
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions hereof, but such provision
shall be fully severable and this Agreement shall be construed and enforced as
if the illegal or invalid provision had never been included herein.

 

13.                               Notices.   Whenever any notice is required or
permitted hereunder, such notice must be in writing and personally delivered or
sent by mail. Any such notice required or permitted to be delivered hereunder
shall be deemed to be delivered on the date on which it is personally delivered,
or, whether actually received or not, on the third business day after it is
deposited in the United States mail, certified or registered, postage prepaid,
addressed to the person who is to receive it at the address which such person
has theretofore specified by written notice delivered in accordance herewith.
The Company or you may change, at any time and from time to time, by written
notice to the other, the address which it or you had previously specified for
receiving notices.

 

The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:

 

Company:

Forest Oil Corporation

 

Attn: Corporate Secretary

 

707 17th Street, Suite 3600

 

Denver, Colorado 80202

 

 

Holder:

At your current address as shown in the Company’s records.

 

14.                               Waiver of Notice.   Any person entitled to
notice hereunder may waive such notice in writing.

 

15.                               Successor.   This Agreement shall be binding
upon you, your legal representatives, heirs, legatees and distributees, and upon
the Company, its successors and assigns.

 

16.                               Headings.   The titles and headings of
Sections and paragraphs are included for convenience of reference only and are
not to be considered in construction of the provisions hereof.

 

17.                               Governing Law.   All questions arising with
respect to the provisions of this Agreement shall be determined by application
of the laws of the State of New York except to the extent New York law is
preempted by federal law.

 

18.                               Execution of Receipts and Releases.   Any
payment of cash to you, or to your legal representative, heir, legatee or
distributee, in accordance with the provisions hereof, shall, to the extent
thereof, be in full satisfaction of all claims of such persons hereunder. The
Company may require you or your legal representative, heir, legatee or
distributee, as a condition precedent to such payment, to execute a release and
receipt therefore in such form as it shall determine.

 

3

--------------------------------------------------------------------------------


 

19.                               Delayed Payment Restriction.   Notwithstanding
any provision in this Agreement to the contrary, if the payment of any amount
under this Agreement would be subject to additional taxes and interest under
Section 409A of the Code because the timing of such payment is not delayed as
provided in Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder,
then any such payment that you would otherwise be entitled to during the first
six months following the date of your termination of employment shall be
accumulated and paid on the date that is six months after the date of your
termination of employment (or if such date does not fall on a business day of
the Company, the next following business day of the Company), or such earlier
date upon which such amount can be paid or provided under Section 409A of the
Code without being subject to such additional taxes and interest. You agree to
be bound by the Company’s determination of its “specified employees” (as such
term is defined in Section 409A of the Code) in accordance with any of the
methods permitted under the regulations issued under Section 409A of the Code.

 

20.                               Amendment.   This Agreement may be amended at
any time unilaterally by the Company provided that such amendment is consistent
with all applicable laws and does not reduce any rights or benefits you have
accrued pursuant to this Agreement. This Agreement may also be amended at any
time unilaterally by the Company to the extent the Company believes in good
faith that such amendment is necessary or advisable to bring this Agreement into
compliance with any applicable laws, including Section 409A of the Code.

 

If you accept this Cash-Based Award Agreement and agree to its terms and
conditions, please so confirm by signing and returning the duplicate of this
Agreement enclosed for that purpose.

 

 

 

Very Truly Yours,

 

 

 

 

 

FOREST OIL CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

By:

 

 

 

 

[name of executive]

 

 

 

4

--------------------------------------------------------------------------------


 

Appendix A

 

Defined Terms

 

“Affiliate” means any corporation, partnership, limited liability company, or
partnership, association, trust, or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.

 

“Change of Control” means the occurrence of one or more of the following events:

 

(A)  the Company shall not be the surviving entity in any merger, consolidation
or other reorganization (or survives only as a subsidiary of an entity other
than a previously wholly-owned subsidiary of the Company);

 

(B)  the Company sells, leases or exchanges all or substantially all of its
assets to any other person or entity (other than a wholly-owned subsidiary of
the Company);

 

(C)   the Company is to be dissolved and liquidated;

 

(D)  any person or entity, including a “group” as contemplated by Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
40% of the outstanding shares of the Company’s voting stock (based upon voting
power); or

 

(E)  as a result of or in connection with a contested election of directors, the
persons who were directors of the Company before such election shall cease to
constitute a majority of the Board.

 

Notwithstanding the foregoing, the term “Change of Control” shall not include
any reorganization, merger or consolidation involving solely the Company and one
or more previously wholly-owned subsidiaries of the Company.

 

“Disability” shall have the meaning set forth in the Severance Agreement, or if
there is no Severance Agreement or if the Severance Agreement contains no such
definition, “Disability” shall mean that, as a result of your incapacity due to
physical or mental illness, you shall have been absent from the full-time
performance of your duties for six consecutive months, and you shall not have
returned to full-time performance of your duties within 30 days after written
notice of termination is given to you by the Company (provided, however, that
such notice may not be given prior to 30 days before the expiration of such
six-month period).

 

“Early Payment Date” means the earlier of (i) the date upon which a Change of
Control occurs if the successor entity does not assume, convert, or replace the
Award governed by this Agreement with an award that is substantially the same in
all material economic respects, (ii) the date upon which your employment with
the Company is terminated by reason of death,

 

5

--------------------------------------------------------------------------------


 

Disability, or Involuntary Termination, or (iii) at the Committee’s discretion,
as of the date determined by the Committee.

 

“Fair Market Value” means, unless otherwise indicated in this Agreement, as of
any specified date, the mean of the high and low sales prices of the Common
Stock, par value $.10 per share, of the Company (the “Common Stock”), if the
Common Stock is listed on a national stock exchange, as reported on the stock
exchange composite tape on the immediately preceding  trading date (or such
other reporting service approved by the Committee); or, in either case, if no
prices are reported for that date, on the last preceding date on which such
prices of the Common Stock are so reported. If the Common Stock is traded over
the counter at the time a determination of its fair market value is required to
be made hereunder, its fair market value shall be deemed to be equal to the
average between the reported high and low or closing bid and asked prices of
Common Stock on the most recent date on which Common Stock was publicly traded.
In the event Common Stock is not publicly traded at the time a determination of
its value is required to be made hereunder, the determination of its fair market
value shall be made by the Committee in such manner as it deems appropriate and
as is consistent with the requirements of section 409A of the Code.

 

“Involuntary Termination” shall have the meaning set forth in the Severance
Agreement, or if there is no Severance Agreement or if the Severance Agreement
contains no such definition, “Involuntary Termination” shall mean any
termination of your employment with the Company which does not result from a
resignation by you; provided, however, that the term “Involuntary Termination”
shall not include a termination as a result of death, Disability, or a
termination of your employment by the Company by reason of your unsatisfactory
performance of your duties, to be determined by the Company in its sole
discretion, or final conviction of a misdemeanor involving moral turpitude or a
felony.

 

“Percentage Multiplier” means the percentage by which the Time-Based Cash Award
Formula is multiplied to determine the Time-Based Cash Award Payment Amount for
any Time-Based Cash Award Payment Date (as set forth in the definition of
Time-Based Cash Award Payment Amount).

 

“Severance Agreement” shall mean any Severance Agreement solely between you and
the Company in effect as of the date of this Agreement, as such may be amended
or superseded from time to time.

 

“Time-Based Cash Award Payment Amount” means: (i) on the First Payment Date, an
amount equal to the Time-Based Cash Award Payment Formula multiplied by 10
percent; (ii) on the Second Payment Date, an amount equal to the Time-Based Cash
Award Payment Formula multiplied by 20 percent; (iii) on the Third Payment Date,
an amount equal to the Time-Based Cash Award Payment Formula multiplied by 30
percent; (iv) on the Fourth Payment Date, an amount equal to the Time-Based Cash
Award Payment Formula multiplied by 40 percent; and (v) on the Early Payment
Date, an amount equal to the Time-Based Cash Award Payment Formula multiplied by
a Percentage Multiplier determined by adding the Percentage Multiplier for all
Time-Based Cash Award Payment Amounts previously paid and subtracting such
number from 100.  For the avoidance of doubt, this Agreement shall terminate and
you shall have no further rights with respect to this Award upon the earlier to
occur of you or your beneficiary

 

6

--------------------------------------------------------------------------------


 

receiving (a) the Time-Based Cash Award Payment Amount with respect to the
Fourth Payment Date (provided that you or your beneficiary have also previously
received the Time-Based Cash Award Payment Amounts with respect to the First
Payment Date, the Second Payment Date, and the Third Payment Date) and (b) the
Time-Based Cash Award Payment Amount with respect to an Early Payment Date.

 

“Time-Based Cash Award Payment Formula” means an amount equal to (a)
$                 multiplied by (ii) a fraction, the numerator of which shall
equal the sum of (A) the Fair Market Value on the trading date immediately
preceding the applicable Time-Based Cash Award Payment Date plus (B) the
aggregate value (as determined by the Committee) of the dividends and other
distributions paid to shareholders with respect to a share of Common Stock
during the period beginning on the date of this Agreement and ending on the
applicable Time-Based Cash Award Payment Date, and the denominator of which
shall equal $           (which is the Fair Market Value on the date of this
Agreement).  Notwithstanding the foregoing, the formula described in the
preceding sentence shall be subject to equitable and appropriate adjustment by
the Committee with respect to any Time-Based Cash Award Payment Date so as to
prevent the dilution or enlargement of the benefit intended to be provided under
the Time-Based Cash Award in the event of any dividend, stock split, reverse
stock split, recapitalization (including, but not limited to, the payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to shareholders, exchange of shares, or other similar
matters or corporate changes with regard to the Company that are not accounted
for in such formula, and the Committee’s determination with respect to any such
adjustment shall be conclusive.

 

“Time-Based Cash Award Payment Dates” means, collectively, all of the following:
(i) the first anniversary of the grant date of this Award (the “First Payment
Date”); (ii) the second anniversary of the grant date of this Award (the “Second
Payment Date”); (iii) the third anniversary of the grant date of this Award (the
“Third Payment Date”); (iv) the fourth anniversary of the grant date of this
Award (the “Fourth Payment Date”); and (v) the date on which the Early Payment
Amount, if any, becomes due and payable (the “Early Payment Date”).

 

7

--------------------------------------------------------------------------------